IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE ELEVENTH CIRCUIT


                                                  No. 96-5421

                                     District Court No. 96-576-CR-KMM

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                                     versus


ISABEL RODRIGUEZ DE VARON,

                                                                Defendant-Appellant.


                                            --------------------------
                              Appeal from the United States District Court for the
                                         Southern District of Florida
                                            --------------------------

           ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
                          (Opinion March 3, 1998, 11th Cir., ___F.3rd___)

                                                (May 29, 1998)

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA,
BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges*.


BY THE COURT:

               A member of this court in active service having requested a poll on the suggestion of rehearing

en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,



               IT IS ORDERED that the above cause shall be reheard by this
court en banc. The previous panel's opinion is hereby VACATED.

______________________
* Senior Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28
U.S.C. § 46(c).




                                                      2